Citation Nr: 0709382	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for brain trauma with 
headaches and seizures, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to February 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


REMAND

A preliminary review of the record discloses that the veteran 
has mentioned in August 2006 testimony before the BVA that he 
was awarded Social Security Administration (SSA) benefits and 
indicated that records SSA has may be relevant to his claim 
for an increased rating for the disability at issue.  He also 
indicated that he has been receiving ongoing VA treatment for 
the disability at issue, and that he was hospitalized for it 
at the West Jefferson Hospital in July 2006.  Those records 
are not associated with the claims file and the VA has a duty 
to assist a claimant in obtaining identified relevant 
records.  

Last, it is unclear, based on the evidence of record, how 
frequently the veteran has major, and minor, seizures, and 
this information is necessary to rate the veteran.  See 
38 C.F.R. § 4.124a (2006).  Accordingly, a VA examination to 
remedy this problem is necessary.  38 C.F.R. § 3.159.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file a copy of any 
decision awarding the veteran benefits 
from the Social Security Administration 
and the medical evidence considered in 
reaching any such decision.  

2.  The RO should obtain and associate 
with the claims file VA medical records 
from the New Orleans VA Medical Center 
dating from October 2004 to present, 
and obtain and associate with the 
claims file July 2006 West Jefferson 
Hospital emergency room and hospital 
reports.  

3.  The veteran should be afforded a 
neurological examination to ascertain the 
severity and manifestations of his brain 
trauma with headaches and seizures.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion as to the type and frequency of 
the veteran's seizures.  In doing so, the 
examiner should specify whether the 
veteran experiences major or minor 
seizures, and how many of each the he 
experiences, on average, on a weekly, 
monthly and yearly basis.  The examiner 
is advised that the Schedule for Rating 
Disabilities defines a major seizure as 
characterized by generalized tonic-clonic 
convulsion with unconsciousness, and a 
minor seizure as consisting of a brief 
interruption in consciousness or 
conscious control associated with staring 
or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), 
or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type).  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



